Case: 16-30346      Document: 00514007168         Page: 1    Date Filed: 05/25/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 16-30346
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                         May 25, 2017
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

MICHAEL SHORT, also known as Nate,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:96-CR-232-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Michael Short, federal prisoner # 22355-034, appeals the district court’s
denial of his 18 U.S.C. § 3582(c)(2) motion for a sentence reduction pursuant
to Amendments 591 and 607. He contends that the district court erroneously
determined that Amendment 591 did not apply because he was not convicted
of an offense referenced in U.S.S.G. § 2D1.2. In addition, Short asserts that




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30346     Document: 00514007168      Page: 2   Date Filed: 05/25/2017


                                  No. 16-30346

the district court did not follow the correct procedure in calculating his original
advisory guidelines range.
      We review for abuse of discretion a district court’s decision whether to
reduce a sentence pursuant to § 3582(c)(2). United States v. Evans, 587 F.3d
667, 672 (5th Cir. 2009). Amendments 591 and 607 did not have the effect of
lowering Short’s guidelines range. Therefore, Short was not eligible for a
sentence reduction under § 3582(c)(2). See Dillon v. United States, 560 U.S.
817, 826-27 (2010); United States v. Anderson, 591 F.3d 789, 791 (5th Cir.
2009); United States v. Wilson, 267 F. App’x 317, 318 (5th Cir. 2008). Further,
Short’s claims regarding the validity of his original sentence are not cognizable
in a § 3582(c)(2) motion. See United States v. Hernandez, 645 F.3d 709, 712
(5th Cir. 2011). The district court did not abuse its discretion in denying
Short’s motion. See Dillon, 560 U.S. at 826-27.
      AFFIRMED.




                                        2